


109 HR 6279 IH: Understanding Off-shoring and

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6279
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Ms. DeLauro (for
			 herself and Ms. Linda T. Sánchez of
			 California) introduced the following bill; which was referred to
			 the Committee on Education and the
			 Workforce
		
		A BILL
		To improve the collection of labor data by Federal
		  agencies to better measure and evaluate the outsourcing and off-shoring of
		  public and private sector business operations and services.
	
	
		1.Short title; purpose
			(a)Short
			 titleThis Act may be cited
			 as the Understanding Off-shoring and
			 Outsourcing Act of 2006.
			(b)PurposeThe purpose of this Act is to improve
			 Federal government data collection for evaluating and measuring the outsourcing
			 and off-shoring of public and private sector business operations and
			 services.
			2.Bureau of Economic
			 Analysis DataNot later than
			 90 days after the date of enactment of this Act, the Bureau of Economic
			 Analysis of the Department of Commerce shall revise its requirements for
			 mandatory industry reporting of international services transactions. Such
			 revisions shall lower by 50 percent the per-company monetary thresholds above
			 which companies are required to report import and export services
			 transactions.
		3.Bureau of Labor
			 Statistics DataNot later than
			 90 days after the date of enactment of this Act , the Bureau of Labor
			 Statistics of the Department of Labor shall make the following revisions to the
			 procedures and methodologies related to its collection and disaggregation of
			 data relating to mass layoffs, relocations, and employment:
			(1)Reporting of
			 smaller mass layoffsThe Bureau shall include in the collection
			 of extended mass layoff statistics any private sector nonfarm employers who
			 indicate that 25 or more workers were separated from their jobs for a period of
			 at least 31 days.
			(2)Domestic and
			 overseas relocationsThe Bureau shall disaggregate data relating
			 to mass layoffs due to relocations to provide separate statistics for domestic
			 and overseas relocations and shall publish subsets of such data disaggregated
			 by industry and region.
			(3)Occupational
			 Employment StatisticsThe
			 Bureau shall make the changes it determines appropriate to its methodologies
			 for collecting and analyzing occupational employment data in order to create
			 time-series data on all 820 occupations in the Standard Occupational
			 Classification (SOC) by industry and geographic area.
			4.Joint study on
			 coordinating data
			(a)StudyThe Bureau of Labor Statistics of the
			 Department of Labor and the Bureau of Economic Analysis of the Department of
			 Commerce shall jointly conduct a study to determine whether linking or
			 coordinating their independent data relating to mass layoffs and import and
			 export services transactions would improve the quality of information available
			 about outsourcing and off-shoring of private sector business operations and
			 services.
			(b)ReportNot
			 later than 18 months after the date of enactment of this Act, Bureaus referred
			 to in subsection (a) shall jointly transmit to Congress a report of the
			 findings of the study.
			(c)DefinitionsFor
			 purposes of the study conducted pursuant to this section—
				(1)the term off-shoring refers
			 to United States businesses shifting service and manufacturing activities to
			 unaffiliated firms or their own affiliates in locations outside the United
			 States; and
				(2)the term outsourcing refers
			 to the use, by a United States business, of contracts with unaffiliated firms
			 located either domestically or in foreign countries for the provision of
			 services and manufacturing activities that were once performed directly by that
			 United States business.
				5.Authorization of
			 AppropriationsThere is
			 authorized to be appropriated $10,000,000 to carry out this Act.
		
